1. The courts of Georgia will take judicial cognizance,of the fact that the city of Columbus, Ga., is in Muscogee county; and therefore an affidavit to foreclose a chattel mortgage which alleged the residence of the defendant and the location of the goods to be in the city of Columbus, Ga„ sufficiently stated the venue.2. One partner sold his interest in the firm to the other, and took three notes therefor. These were secured by a chattel mortgage, the condition of which was, in substance, that if the purchaser should pay the notes or should pay off the claims against the firm (stating them) upon the day specified in the notes, said notes being based on these claims, then the mortgage should be void; otherwise of full force and effect. The affidavit to foreclose this mortgage, which was made after the notes fell due, stated, in effect, that neither mode of payment had been complied with; that certain claims (specifying them) were due and outstanding against the firm and the amount of them due on the notes. It prayed foreclosure to make the amount of such claims, and save the mortgagee from loss.Held, that the allegations as to an indebtedness on the notes and the amount thereof were sufficient.